Title: To John Adams from Pseudonym: "Verax", 4 September 1798
From: Pseudonym: “Verax”
To: Adams, John



No: 3Baltimore 4th: Septr. 1798.


More Inclosures without Comments. From a Lover of Order, & your most Hble: Servt:

VeraxTuesday Evening 5 o Clock & the Hand Bill Just out!
Allow’d to be true by the Generals Friends—but who at Same time say every merchant In Baltimore did or would have done the Same But that I deny!!!
Gun powder was a great article of Export For Those Dutch Irish Merchants!
